DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 14, 2022 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges cancelled claim 5.
Examiner acknowledges newly added claim 7.
The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Durairaj et al., U.S. Pre Grant Publication 2007/0205393 in view of Tachibana et al., JP 2011-236388 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Durairaj et al., U.S. Pre Grant Publication 2007/0205393.

	Regarding claims 1 and 7, Durairaj discloses rubber reinforcing materials that are treated with a first dip solution comprising a resorcinol-block isocyanate [resorcinol is an aromatic compound] composition wherein the first dip treatment generally activates the fiber surface to enhance the interaction with a second dip solution, i.e. RFL formulation [adhesive treatment] [0116].  Additionally, paragraph 0116 discloses that the first dip solution can include other blocked isocyanate compounds.  Paragraph 0116 also discloses lactam blocked isocyanates [lactam is an aliphatic compound].  It is disclosed in paragraphs 0116-0118 that the cords are first dipped with the blocked isocyanate composition and heated.  Also, paragraphs 0116-0118 discloses that subsequently the cords are dipped in an adhesive [RFL] and then dried in an oven.  Paragraph 0063 discloses that the resorcinol compound can be replaced completely with phenol [aromatic compound].
	Durairaj does not specifically disclose a first dip solution comprising compound A2 having an isocyanate group blocked with an aromatic compound and compound B2 having an isocyanate group blocked with an aliphatic compound wherein the aliphatic compound is a lactam.  Durairaj does disclose a first dip solution comprising a resorcinol blocked isocyanate [0116].  Durairaj also discloses that the first dip solution can include other blocked cyanates such as lactam blocked isocyanates.  Also, Durairaj discloses that the resorcinol can be completely replaced with phenol.  It is disclosed in paragraph 0008 that the adhesion of PET [polyester] cords to rubber compounds may be enhanced by blending phenol-blocked 4,4’MDI [diphenylmethane diisocyanate] and caprolactam-blocked 4,4’ MDI [diphenylmethane diisocyanate].  Paragraph 0042 discloses that the cord may be made of polyester [see also 0111].  One of ordinary skill in the art would modify the first dip solution of Durairaj including blending phenol-blocked 4,4’MDI [diphenylmethane diisocyanate] and caprolactam-blocked 4,4’ MDI [diphenylmethane diisocyanate] for the benefit of enhanced adhesion of polyester cords to rubber compounds.

	Regarding claim 2, paragraph 0063 discloses that the resorcinol can be completely replaced with oxime or imidazole [heterocyclic].  

	Regarding claim 4, paragraph 0067 discloses that the isocyanate can include a trimer of hexamethylene 1,6 -diisocyanate.


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj et al., U.S. Pre Grant Publication 2007/0205393, as evidenced by Blocked isocyanates, Wikipedia.
	Durairaj, above, remains relied upon for claim 1.  Blocked isocyanates, Wikipedia provides evidence that phenol has a lower unblocking temperature [150 °C] than caprolactam [170 °C].  


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant argues that Durairaj only discloses that the blocked isocyanate composition optionally includes two kinds of diisocyanate compounds.  Durairaj does disclose a first dip solution comprising a resorcinol blocked isocyanate [0116].  Durairaj also discloses that the first dip solution can include other blocked cyanates such as lactam blocked isocyanates.  Also, Durairaj discloses that the resorcinol can be completely replaced with phenol. The cited prior art, Durairaj also discloses that the isocyanate can include MDI [diphenylmethane diisocyanate]. It is disclosed in paragraph 0008 that the adhesion of PET [polyester] cords to rubber compounds may be enhanced by blending phenol-blocked 4,4’MDI [diphenylmethane diisocyanate] and caprolactam-blocked 4,4’ MDI [diphenylmethane diisocyanate].  The obviousness rejection of the claimed invention by Durairaj is not without motivation.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786